DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The communications received 02/08/2021 have been filed and considered by the Examiner. Claims 1-14 and 21-25 are pending. Claims 1, 3, 5-11, and 14 are currently amended, claims 21-26 are new. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered  claims 15-20 have been renumbered 21-25


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 21 claim “the sensor having a thermal stability for material dimensional changes less than a thermal stability for the frame…” The Applicant’s specification meanwhile states “carbon fiber…” (which is used in the sensor) “is more thermally stable than the steel used to make frame 62 and associated driving components” [0041-42] and in particular emphasizes the high thermal stability taken into account when utilizing materials for the measuring system [0048]. This suggests that rather than the sensor having a thermal stability for material dimensions less than that of the frame that it has more thermal stability compared to the frame. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the structural member" at line 8.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination it is being interpreted as being tied to “a frame leg”. 
Claim 9 recites the limitation "the one location and the another location" at the beginning of pg. 8. There is insufficient antecedent basis for this limitation in the claim as it is unclear whether this is referring to the “first location and the second location” or whether this is an entirely new pair of locations. For purposes of Examination this is understood to refer to the first and second locations.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-14, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,142,763) hereinafter LEE in view of Rasmussen et al (US 5,808,904) hereinafter RAS, Stauber (US 4,575,947) hereinafter STA, and Schlepp (US 2004/0250709) hereinafter SCH.

As for claim 1, LEE teaches a thermoforming apparatus [Abstract]. The apparatus has a pair of co-acting platens [Fig. 2 #120 and 122; col. 4 l. 11-15] with respective dies (forming assemblies) [Fig. 2 #160a and 160b; col. 4 l. 15-21]. These dies mate on opposite surfaces of a heated sheet (web) of thermoformable material to form articles [col. 4 l. 18-18]. 
	There is a frame [Fig. 3 #102] which includes at least one frame leg (drive shaft) [Fig. 3 #130; col. 4 l. 30-43]. This frame is configured to carry the co-acting platens and the dies as they sandwich the sheet during an article forming operation. 
	There is a drive assembly (counter-force assembly mislabeled as 100) [Fig. 3 #140; col. 5 l. 22-34] carried by the frame leg which is configured to impart a forming load between the pair of opposed dies and platens. This drive assembly also generates a resisting counter load across the frame leg during a forming operation [col. 5 l. 54-67 – col. 6 l. 1-4].

LEE does not teach a deformation sensor.

	RAS teaches a deformation sensor (displacement transducer assemblies) [Fig. 1 #112a-b; col. 4 lines 50-54] that is used to detect load bearing during a press cycle of a thermoforming machine (a machine that forges using a press frame and dies along with load bearing along tie bars) [col. 1 lines 60-67; col. 2 lines 53-67 - col. 3 lines 1-17]. The detector functions by using a linear variable differential transformer hereinafter referred to as an LVDT [col. 2 lines 4-9; col. 4 
These sensors in combination with the controllers are used to detect strain along the tie bars [col. 3 lines 2-4; col. 4 lines 44-49] where the data from the strain is used to determine alarm states thereby increasing safety and is capable of acquiring warning/alarm signs in real time which all help to prevent undesirable operating characteristics which may cause flawed production of work pieces and damage to press components [col. 6 lines 43-54; col. 8 lines 35-46].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the sensors of RAS to the frame leg of LEE in order to prevent undesirable operating characteristics which may cause flawed production of work pieces and damage to press components. 

LEE/RAS do not teach that the deformation sensor has a thermal stability for material dimensional changes less than a thermal stability for the frame. However, RAS does teach a preference for a shaft of the LVDT mechanism being formed of a relatively inflexible material [col. 4 l. 11-14].



It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized carbon fiber as taught by STA as the material of the sensor of LEE/RAS in order to prevent temperature changes from influencing measuring accuracy. However, it is unclear if the frame has a thermal stability higher than the sensor. 

SCH teaches a thermoforming machine with a frame [Abstract; 0018] the frame is made of high tensile strength steel. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used steel as the material of the frame in LEE/RAS/STA as the steel of SCH has a high tensile strength. Additionally the usage of steel as the frame material would have amounted to a simple substitution of frame materials. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. The Examiner notes that according to the Applicant’s specification, the acceptable material of the frame is steel and of the sensor is carbon fiber [0042], therefore the limitations pertaining to the thermal stability requirements are met.  



As for claim 4, LEE/RAS/STA/SCH teach claim 3 and that the sensor is an LVDT [see claim 1].
As for claim 5, LEE/RAS/STA/SCH teach claim 3 and that the elongate rode is a thermally stable material [see claim 1].

As for claim 6, LEE/RAS/STA/SCH teach claim 5 and that the elongate rod is a carbon fiber rod [see claim 1].

As for claim 7, LEE/RAS/STA/SCH teach claim 1 and as the structural features are present in claim 1, the combination of LEE/RAS/STA/SCH would have detected deformation from the sensor pertain to the elastic deformation of at least one of the frame, the platens, the dies, and the drive mechanism responsive to a differential closing load [see claim 1].

As for claim 8, LEE/RAS/STA/SCH teach claim 1 and LEE further teaches wherein the frame comprises a rectangular array of four parallel frame legs [Fig. 3 #130] and as there are a 

As for claim 9, as applied to claim 1, LEE/RAS/STA/SCH teach a thermoforming apparatus with a frame having a load path configured to carry a forming load between a first location and a second location and across a counteracting load path [see claim 1; LEE: col. 4 l. 61-67]. There is a pair of reciprocating mating platens and dies respectively provided between the first and second locations and configured to engage with opposed faces of a heated web of thermoformable material [LEE: Fig. 2 #120, 122, 160a, and 160b; col. 4 l. 11-17]. 
There is a sensor carried across the load path (the load path experienced by the frame legs of claim 1) and configured to detect deformation between the first and second location from loads imparted during a forming operation (as both parts of the frame would have the frame legs of claim 1 with a sensor) [see claims 1 and 8]. The sensor has a thermal stability for material dimensional changes less than a thermal stability for the frame and configured to detect deformation of the frame between the one location and the another location [see claim 1].  

	As for claim 10, LEE/RAS/STA/SCH teach claim 9 and as the structure of an LVDT is used, the apparatus is capable of detecting elastic deformation of at least one of the frame, the platens, the dies, and the drive mechanism responsive to the differential closing load [see claims 1 and 7].

	As for claim 11, LEE/RAS/STA/SCH teach claim 9 and LEE further teaches wherein the load path is a frame leg of the thermoformer frame (as load employed along the frame leg is used to drive the forming) [col. 4 l. 30-60].
	
	As for claim 12, LEE/RAS/STA/SCH teach claim 11 and that there would be a plurality of sensors spaced apart on opposed sides of the frame [see claim 8].

	As for claim 13, LEE/RAS/STA/SCH teach claim 11 and that there would be up to four sensors spaced apart on each corner of the frame corresponding the drive shafts of the combination [see claim 8]. In the alternative: duplication of parts is prima facie obvious [see e.g. MPEP 2144.04(VI)(B)].

	As for claim 14, LEE/RAS/STA/SCH teach claim 9 and that the sensor would be made of a thermally stable material and be formed as an elongate rod [see claim 1]. The elongate rod would be affixed to one of a first frame location and a second frame location (from one end of the frame leg of claim 1 to the other) [see claims 1 and 3]. As this sensor is an LVDT, there would be an LVDT between the first and second locations of other locations (along other frame legs) [see claims 1 and 3]. Therefore it would be capable of detecting displacement between a distal end of the elongate member rod and the second frame location.


	There is a sensor assembly which includes a displacement sensor (as an LVDT) [see claim 1]. There is a displacement sensor at one frame location and an elongate rod affixed to the frame at another location spaced from the one location [see claims 1 and 14]. 
	The sensor has a thermal stability for material dimensional changes less than a thermal stability for the frame and is configured to detect deformation for the frame between the one location and the another location during a forming operation [see claim 1]. 

	As for claim 22, LEE/RAS/STA/SCH teaches claim 15 and that the thermoforming frame has a set of four spaced apart first mounting locations and a set of second spaced apart mounting locations (it is understood that the LVDT would be mounted at opposite ends of the drive shafts) [Fig. 3 #130; see claim 1]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had a pair of sensors as opposed to singular sensors as this would have amounted to a duplication of parts which is prima facie obvious [see e.g. 2144.04(VI)(B)].



    PNG
    media_image1.png
    1675
    1330
    media_image1.png
    Greyscale



As for claim 24, LEE/RAS/STA/SCH teach claim 15 and wherein the elongate rod comprises a carbon fiber rod and the frame comprises steel which would have the thermal stability characteristics [see claim 1].

As for claim 25, LEE/RAS/STA/SCH teach claim 18 and that the displacement sensor comprises an LVDT [see claim 1].

 	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 6,142,763) hereinafter LEE in view of Rasmussen et al (US 5,808,904) hereinafter RAS, Stauber (US 4,575,947) hereinafter STA, and Schlepp (US 2004/0250709) hereinafter SCH as applied to claim 1 and further in view of Turng et al (US 2008/0023861) hereinafter TURN.

	As for claim 2, LEE/RAS/SCH/STA teach claim 1 but the combination does not have the first and second locations of the deformation sensors at respective couplings of the platens to the dies. 

	TURN teaches a method that employs compression between two molding halves [Fig. 1 #102a and 102b; Abstract; 0005]. A mold separation (substantially a deformation) between the two molding halves is detected using an LVDT that is connected at its ends to both molds [0015]. The utilization of this sensor which is connected to both mold halves is to improve product quality [0024].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added an LVDT sensor connected to both mold halves as taught by TURN to the device of LEE/RAS/STA/SCH in order to improve product quality. As the dies connected to respective platens of LEE/RAS/STA/SCH correspond to the mold halves of TURN it would been obvious to connect the first and second ends to be proximate the coupling between the platens to their respective dies as one of the various options of connecting two molds in this manner. Choosing from a finite number of identified predictable solutions with a reasonable expectation of success is prima facie obvious [see e.g. 2143(I)(E)]. It is understood that in the combination that the LVDT would be under the control of the controller and would be made of the same materials in a manner similar to the LVDT already present in LEE/RAS/SCH/STA. 

Response to Arguments
Applicant’s arguments and amendments with respect to claim(s) 1-19 have been considered and have overcome the previously cited combination of prior art in the previous 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712